                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED STATES OF AMERICA,                       MJ 19-73-BLG-TJC

                    Plaintiff,
                                                ORDER VACATING
vs.                                             PRELIMINARY HEARING
                                                AND SETTING DETENTION
WILLIAM WATSON,
                                                HEARING
                    Defendant.




      Defendant William Watson (“Defendant”) requested a preliminary hearing

on October 11, 2019, during proceedings held before this Court. Defendant has

subsequently moved the Court to vacate the preliminary hearing presently set for

Thursday, October 17, 2019, at 9:30 a.m. (Doc. 5.) Defendant then filed an

Unopposed Motion for Detention Hearing. (Doc. 7.)

      Accordingly, IT IS ORDERED that the Court will conduct a Detention

Hearing in this matter on October 18, 2019, at 9:00 a.m. in the Bighorn

Courtroom, James F. Battin Federal Courthouse, Billings, Montana.

      DATED this 15th day of October, 2019.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
